MEMORANDUM **
Washington state prisoner Keith L. Nash appeals pro se from the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging violations of his Eighth Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
The district court properly granted summary judgment because Nash failed to establish a genuine issue of material fact as to whether any prison official knew of and disregarded an excessive risk to Nash’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834-37, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). The district court did not abuse its discretion in denying Nash’s motion to enlarge the time in which to oppose summary judgment because he did not demonstrate excusable neglect. See Fed.R.Civ.P. 6(b).
We do not consider the medical indifference and equal protection claims that Nash concedes he raises for the first time on appeal. See Neal v. Shimoda, 131 F.3d 818, 827 n. 11 (9th Cir.1997).
Nash’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.